DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.
 

Response to Amendment
Amendment filed 6/4/2021 has been entered and fully considered. Claims 1, 2, 5-11 and 15-17 are pending. Claims 3, 4 and 12-14 are cancelled. Claims 1, 9 and 17 are amended. No new matter is added. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed 6/4/2021, with respect to claims 1, 9 and 17 have been fully considered and are persuasive.  The rejection of claims 1, 2, 5-11 and 15-17 has been withdrawn. 
Applicant argues that the structure of the independent claims is not taught by Thomas (US 9,820,510). As seen in Thomas the capsule does not form a portion of the first elongated side of the elongated body when hosted in the cavity. 
Examiner agrees. The capsule in Thomas is surrounded on all sides by the cavity and its walls when hosted in the cavity. 



Allowable Subject Matter
Claims 1, 2, 5-11, 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Thomas (US 9,820,510) discloses a vapor delivery device (Figure 1) with a cavity, 20, in the body of the device. The cavity appears to be longitudinally offset from the longitudinal axis of the capsule, 14. However, when the capsule is hosted in the cavity, the capsule does not form a portion of the elongated side, per se. 
HAWES et al. discloses that the capsule contains the mechanisms to cause the aerosol generating substance to vaporize and pass the vapor through the mouthpiece of the device. Moreover, the capsule forms a sidewall of the device when installed in the cavity (Figures 9, 18 and 20). However, the capsule is not laterally offset from the axis of the device, per se. 
Thus, it would appear that the individual parts of the device are taught within individual references of the prior art. THOMAS and BOWEN et al. disclose capsules that appear offset from the longitudinal axis. HAWES et al. disclose capsules that vaporize the aerosol and form the lateral side of the device when installed. However, it is unclear how one of ordinary skill in the art would combine these teachings without significant reengineering to form a functioning device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745